Citation Nr: 1214559	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  07-34 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a liver disorder other than hepatitis C.

3.  Entitlement to service connection for a kidney disorder, to include as due to hepatitis C.

4.  Entitlement to service connection for bilateral knee disability. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to September 1983.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2007 and August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in April 2010.  A transcript of the hearing is of record.

The issues were before the Board in August 2010 when they were remanded for additional development.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's hepatitis C is related to active military service.

2.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has a current chronic liver disorder, other than hepatitis C.

3.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has a current kidney disorder.

4.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has bilateral knee disability that is related to active military service.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

2.  A liver disorder other than hepatitis C was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

3.  A kidney disorder was not incurred in or aggravated by active military service, nor proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  

4.  Bilateral knee disability was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

After careful review of the claims folder, the Board finds that VA letters dated in January 2007 and June 2007 satisfied the duty to notify provisions prior to the initial AOJ decisions in May 2007 and August 2007.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the letters advised the Veteran what information and evidence was needed to substantiate his service connection claims for osteoarthritis of the bilateral knees, hepatitis C, a liver disorder and a kidney disorder.  The Veteran was notified of how VA determines the disability rating and effective date if his claims are granted.  The letters also informed the Veteran of his and VA's respective duties for obtaining evidence.  The letters requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, Social Security Disability records, lay statements and a transcript of the April 2010 Board hearing.  

The Board acknowledges that the Veteran was not provided with a VA examination with respect to his service connection claims on appeal. VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability or symptoms of a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, there is no competent or credible evidence of record that the Veteran had a bilateral knee disorder, hepatitis C, any liver disorder or a kidney disorder during military service and there is no competent and/or credible evidence indicating that the  claimed disorders may be associated with military service.  Thus, the Veteran has not presented sufficient evidence to trigger VA's duty to provide an examination with respect to any of his claims on appeal. 

In addition, as noted in the Introduction, these issues were previously remanded in August 2010 in order to obtain private treatment records, treatment records at a correctional facility and VA treatment records at the Minneapolis VA Medical Center (VAMC) from May 2009.  With respect to the private treatment records and treatment records at the correctional facility, the RO sent the Veteran a request to complete and return an enclosed authorization and consent to release medical records (VA Form 21-4142).  The Veteran filled out the form listing all of the medical facilities on one form and returned it to VA.  The RO sent the Veteran a letter in September 2010 indicating that the Health Insurance Portability and Accountability Act of 1996 (HIPPA) requires that the Veteran list one health care provider on each VA Form 21-4142.  The RO sent another request for this information in December 2011.  The Veteran failed to respond.  The claims file contains VA treatment records from the Minneapolis VAMC from May 2009 to December 2010.  Accordingly, the Board finds that there has been substantial compliance with the April 2009 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As discussed above, the Veteran indicated that he has outstanding private treatment records and treatment records at a correctional facility.  The Veteran did not correctly fill out the form for authorization and consent to release medical records form.  The RO notified the Veteran of this and requested that he list one health care provider on each consent form.  The Veteran failed to respond to this request.  The United States Court of Appeals for Veterans Claims (the Court) has specifically held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board finds that the RO has fulfilled its duty to assist in attempting to obtain the outstanding treatment records identified by the Veteran.  

 The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration. 

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Merits of the Claims for Service Connection
Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology.   Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  

Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2011).

Hepatitis C

In this case, the Veteran's VA treatment records support his claim to having a current diagnosis of hepatitis C.  Thus, the first criterion for service connection has been established.  

Nonetheless, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The Veteran's service medical records are negative for complaints of or treatment for symptoms associated with hepatitis C and the evidence does not otherwise show that he was diagnosed with or treated for hepatitis C at any time during his active duty service.  

The Veteran reported in the questionnaire of the risk factors for hepatitis dated in February 2007 that he used intranasal cocaine in high school and he obtained a tattoo in 1992.  He denied all of the other medically recognized risk factors listed in the questionnaire.  Thus, the Veteran indicated he was not exposed to any medically recognized risk factors for hepatitis C during military service.  The Board notes that with respect to a separate claim, the Veteran reported that he was sexually assaulted during military service.  However, there is no evidence in the record to support this contention and the Veteran has not indicated that he believes he obtained hepatitis C from this incident.  There is no other evidence in the record that shows the Veteran was exposed to any medically recognized risk factors for hepatitis C during his military service.  The earliest evidence of a diagnosis for hepatitis C is in a May 2005 VA treatment record, approximately 22 years after the Veteran's discharge from service.  Such a lapse of time between service separation and the earliest documentation of a current disability is a factor that weighs against the service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, the record does not contain any opinion by medical specialist that shows the Veteran's current diagnosis of hepatitis C is related to military service.  

The only evidence in the record that suggests the Veteran's hepatitis C is related to military service is based on the Veteran's own lay statements.  Lay persons can provide an account of observable symptoms and exposure to certain risk factors.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, lay assertions regarding medical matters such as an opinion whether a disability is related to an event or disease in service, as in this case blood in his urine during military service, has no probative value because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by the Veteran is not competent medical evidence and does not prove a relationship between the Veteran's current hepatitis C and his military service.  

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not for application.  See Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); see also 38 U.S.C.A. § 5107.  Accordingly, the Board finds entitlement to service connection for hepatitis C is not warranted.    

Liver Disorder and Kidney Disorder

In order for the Veteran to be entitled to service connection for a liver disorder other than hepatitis C and a kidney disorder, there must be demonstration of the claimed disabilities by competent medical, or competent and credible lay, evidence of record at any time during the appeal period since his claim.  After a careful review of the medical record, the Board observes that the Veteran does not have a current clinical diagnosis of a liver disorder other than hepatitis C, or a kidney disorder, and any such disorder is not the type that is amenable to lay diagnosis.  A May 2009 VA treatment record reveals that   the Veteran had elevated alanine aminotransferase (ALT); however, this was attributed to the Veteran's hepatitis C.  The May 2009 VA treatment record also noted that a CT scan conducted a year prior showed a normal liver.  A May 2006 VA treatment record documented that the Veteran had an elevated liver function test, but it was not attributed to a liver disorder.  The medical record does not show a diagnosis of, or treatment for, a kidney disorder.  

The only evidence supporting a finding of a current diagnosis of a liver disorder or a kidney disorder consists of the lay statements from the Veteran.  Lay persons can provide an eyewitness account of the Veteran's observable symptoms.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, the Veteran is not competent to report that he has a specific diagnosis of a liver disorder or kidney disorder, because that assessment does not involve a simple diagnosis and it is not observable by a lay person.  Therefore, the Veteran's statements that he currently has a liver or kidney disorder have no probative value because lay persons are not competent to offer medical opinions as to specific diagnoses that require special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The grant of service connection requires competent evidence to establish a diagnosis of the claimed disability.  Congress specifically limits entitlement for service-connected disability to cases where an in-service disease or injury has resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of evidence of a present disability due to disease or injury, there can be no valid claim.  Id.

Without evidence of a current disability, the Board must find that service connection for a liver disorder, and service connection for a kidney disorder, are not warranted.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The benefit of the doubt doctrine is not applicable in this case, because the preponderance of the evidence is against the claims for service connection.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Bilateral Knee Disorder

In assessing whether the Veteran is entitled to service connection for a bilateral knee disorder, the evidence of record must show that the Veteran has a current diagnosis of the claimed disability.  VA treatment records reveal that the Veteran has a current diagnosis of bilateral degenerative joint disease of the knees.  Thus, the Board finds that the Veteran has a current diagnosis of the claimed disability.

Nevertheless, the medical evidence does not show that the Veteran's current bilateral degenerative joint disease of the knees is related to active military service or manifested to a compensable degree within one year of discharge, or manifested by continuity of symptomatology indicative of a bilateral knee disorder after discharge from military service.  The service treatment records do not show any complaints of, or treatment for, a knee problem during active military service.  The Veteran's report of medical history as part of the separation examination dated in August 1983 documents that the Veteran denied having a trick or locked knee.  The August 1983 separation examination reveals that the Veteran's lower extremities were evaluated as clinically normal and the record did not document that the Veteran had any complaints of, or problems with, his lower extremities.  The first medical evidence of a diagnosis of degenerative joint disease of the knees was in 2005, approximately 22 years after discharge from active service.  The Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service that resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, the record does not contain any opinion from a medical specialist indicating that the Veteran's current bilateral degenerative joint disease of the knees is etiologically related to military service.  

The Veteran contends that his bilateral degenerative joint disease of the knees is related to military service.  Lay persons can provide an account of observable symptoms, such as pain in his legs.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, lay assertions regarding medical matters such as an opinion on the etiology of degenerative joint disease has no probative value because lay persons are not competent to offer such medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by the Veteran is not competent medical evidence and does not prove a relationship between the Veteran's current bilateral degenerative joint disease of the knees and his military service to include any knee injuries during service.

The Board recognizes that the Veteran contends that his knees were injured in service due to the activities of running and marching and that he has had a continuity of symptoms since service.  See April 2010 Board Transcript at 26.  In this case, the Board finds that the Veteran is competent to report symptoms of knee pain in service and a continuity of symptoms since service.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Veteran is competent to testify regarding continuous knee pain since service).  However, the Board has determined that these statements are not credible as they are inconsistent with other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (in evaluating the evidence of record, and weighing the credibility of the appellant's lay statements, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  In this regard, the Veteran denied having or ever had a trick or locked knee in his August 1983 separation examination.  Furthermore, a March 2007 VA treatment record shows that the Veteran reported that the onset of his right knee pain occurred while he was incarcerated in the 1990s and his left knee pain started in 2004.  Thus, the Veteran has provided conflicting statements regarding the onset of his bilateral knee disability. 

The Board also notes that during the April 2010 Board hearing that the Veteran asserted that his bilateral knee disorder was caused by or aggravated by his flat feet.  Hearing Transcript p. 16-17.  However, the Veteran is not service-connected for flat feet.  Because service connection has not been shown for the claimed underlying condition, the Veteran is not entitled to service connection on a secondary basis for any injury or disease incurred as a result of the underlying condition.  See 38 C.F.R. § 3.310(a) (2011).  Thus, service connection for a bilateral knee disorder secondary to bilateral flat feet is precluded.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the Veteran's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Veteran's claim for entitlement to service connection for bilateral degenerative joint disease of the knees is not warranted. 






							(CONTINUED ON NEXT PAGE)

ORDER

1.  Entitlement to service connection for hepatitis C is denied.

2.  Entitlement to service connection for a liver disorder other than hepatitis C is denied.

3.  Entitlement to service connection for a kidney disorder, to include as due to Hepatitis C, is denied.

4.  Entitlement to service connection for a bilateral knee disorder is denied. 




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


